DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims submitted during the communication filed on 03/08/2021 are examined herein.
The claims 63 – 67, 70, 73, 75- 76, 78- 79, 81- 83, 86, 88, 90, 93- 94, 97, & 225 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1) Applicant’s arguments along with the oath or declaration, filed 03/08/2021, with respect to amended independent claims 63 & 97 have been fully considered and are persuasive (See, Remarks, page 9 & Declaration, pages 4- 5). 
2) Newly discovered Michalscheck et al. (US 20160283443) teaches of generating collective measurement signatures of the pluralities of the sensors (66- 76 and sensors 66 are sound/vibration sensors) attached with an equipment 16 under monitoring (figs. 5- 6) and comparing the collective measurement signatures with baseline collective measurement signature to identify faulty conditions ([0062, 0071, 0081]). 
However, Michalscheck also fails to state the generated collective measurement signature is for plurality of parts/equipment 16 of a production bath and are excited with resonance inspection tool. Furthermore, Michalscheck fails to teach its “baseline collective measurement signature” represent “batch sort that collectively evaluates an 
Therefore, the prior arts of the record either individually or in a proper combination fails to teach or render obvious the requirements of the claims 63 & 97 when viewed as a whole. Dependent claims are also allowed because of their dependency with an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115